Citation Nr: 1728190	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-21 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a disorder exhibited by bilateral ear aches, including as secondary to hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran and his wife testified before a Veterans Law Judge (VLJ) via videoconference during a December 2013 Board hearing.  A transcript of the hearing is included in the claims file. 

The Board advised the Veteran in March 2017 that the VLJ who presided over the hearing was no longer active with the Board, and that the Veteran is entitled to another hearing before a currently-active Member of the Board, if he so desired.  The Veteran indicated that he did not want another Board hearing in an April 2017 statement. 

The Board remanded this case in July 2014 for additional procedural and evidentiary development.  


FINDING OF FACT

The Veteran's current bilateral ear ache disorder, to include a diagnosed otitis externa disorder, is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected bilateral hearing loss or tinnitus disabilities.  



CONCLUSION OF LAW

The criteria for service connection for a disorder exhibited by bilateral ear aches, including as secondary to hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2014, the Board remanded the case to provide the Veteran with additional notice regarding the requirements necessary to substantiate his claim, associate with the claims file a transcript of a hearing conducted before a decision review officer (DRO) and notify the Veteran if the transcript was unavailable, associate with the claims file the Veteran's service personnel records and certain VA treatment records since August 2009, ask the Veteran to identify any outstanding private treatment records, schedule him for a VA examination for his bilateral ear disorder, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran asserts that his current bilateral ear aches are caused by his active duty service or caused or aggravated by his service-connected bilateral hearing loss and tinnitus disabilities.  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has a current bilateral ear disorder, other than his service-connected bilateral hearing loss and tinnitus.  Specifically, various private and VA treatment records show that he complained of and was treated for bilateral otalgia during the appeal period.  Additionally, an April 2014 VA examiner noted the presence of otitis externa, bilateral ear aches, and dry, scaly, and itching external ear canals.  Accordingly, the first element of direct and secondary service connection-evidence of a current disability-is met. 

Regarding the second element of direct service connection-evidence of a disease, injury, or even in service-the Veteran's service treatment records show that he had a rash on his ears in September 1972.  He complained of small nodules just anterior to his left ear in a March 1974 record of medical care, and the medical professional diagnosed him with a nodule cyst.  This cyst was excised approximately a week later.  The Veteran's December 1974 service separation examination showed that his ears were normal.  Thus, his records do not show the presence of ear pain but do show treatment for ear disorders in service.  

Following service, the Veteran was noted to have no history of difficulty hearing or chronic ear infections during an April 1994 worker's compensation evaluation.  His tympanic membranes and hearing were intact.  His tympanic membranes were also clear in a September 2001 VA primary care clinic note.  

The Veteran complained of scarring on his ear drums that was due to in-service exposure to loud noises in October 2002.  

During a February 2003 VA examination for his bilateral hearing loss and tinnitus, the Veteran denied having any dizziness or ear pain.  He also denied any symptoms of otorrhea, otalgia, or ear infections during a December 2006 VA audilogical consultation, but he was diagnosed with bilateral hearing loss.  Similarly, a September 2007 private audiology evaluation showed the presence of tinnitus and bilateral hearing loss, but the Veteran did not complain of any other symptoms, including bilateral ear aches.  Likewise, a November 2007 VA examination report for hearing loss and tinnitus symptoms did not include any complaints of ear aches or pains.  

In September 2007, the Veteran contended that he had ear aches, which accompanied his tinnitus symptoms of buzzing and ringing in his ears.  He asserted that his ear scarring and aches were caused by in-service acoustic trauma.  

During a February 2009 VA examination for an increased rating claim for the Veteran's hearing loss, he denied any history of ear disease, head trauma, or ear trauma.  A physical examination of his ears showed normal auricle and external ear symptoms.  

In an April 2009 letter, a private doctor, who practices psychiatry, indicated that the Veteran's symptoms included severe ear pain, which is a type of migraine headache.  The doctor determined that the Veteran's migraine headaches were triggered by his ear pain, which was precipitated by loud ringing and buzzing in his ears and by certain sound frequencies.  This doctor opined that the Veteran's hearing loss, ear pain, and migraine headaches began during his active duty service, and the doctor indicated that the Veteran was treated on active duty for ear aches and ear pain; however, this doctor did not indicate that he had reviewed the Veteran's service treatment or personnel records or any other records in his claims file.  

The Veteran filed a claim for service connection for bilateral ear aches in April 2009.  

In a June 2009 statement, the Veteran's wife stated that the Veteran has complained of ear ache symptoms since separating from service in 1975.  She also indicated that he has used over the counter and prescription medication to treat his symptoms since that time.  

In several 2010 VA psychiatry notes, the Veteran's ear problems were noted to be causing his headaches.  

After a physical examination and review of the Veteran's records, a VA examiner in May 2010 noted several instances where the Veteran was noted to have otalgia and headaches, including the April 2009 letter from a private doctor.  This examiner indicated that otalgia is not always associated with an ear disease, but may be caused by several other factors, including as a sensory aura that precedes a migraine.  The examiner determined that although the Veteran's otalgia and migraines are related, his migraines were not associated with his tinnitus.  

The Veteran underwent another VA examination for his ear pain symptoms in October 2014.  After reviewing the Veteran's relevant records, performing a physical examination, and noting the Veteran's history and self-reported symptoms, the examiner determined that the Veteran's bilateral ear aches less likely than not had their onset during his active duty service and were less likely than not related to his active duty service, to include his documented treatment for a rash on his ears and excision of a cyst on the left ear in September 1972 and March 1974, respectively.  The examiner also concluded that the Veteran's current bilateral ear aches were less likely than not caused or aggravated by his service-connected hearing loss and tinnitus disabilities.  The examiner explained that although the physical examination of the Veteran's ears showed otitis externa, tinnitus, dry, scaly, and itchy external ear canals, bilateral dull tympanic membranes, moderate soft wax without obstruction, and a hearing aid in the right ear, there was no objective evidence to confirm a present service-related disorder.  This examiner noted that he could not review the Veteran's service separation evaluation to show that an ear disorder existed prior to the Veteran's separation from service; however, as noted above, the Veteran's December 1974 service separation examination showed that his ears were normal.  Additionally, the examiner determined that a medical nexus could not be made between the Veteran's bilateral ear aches and his hearing loss and tinnitus; thus, his current ear aches were not caused or aggravated by these service-connected disabilities.  

In January 2015, the Veteran asserted during a telephone conversation that he wanted to file a claim for service connection for a tumor located in his left ear.  He contended that he was diagnosed with a tumor in 1974.  He made very similar contentions during a December 2013 Board hearing, and he testified that his private doctor has indicated that his ear aches were caused by his hearing loss.  The Board notes that the Veteran's service treatment records do not show the presence of a tumor or any other growth, apart from a cyst that was removed.  Furthermore, the Veteran was never diagnosed with a tumor in his left ear in any of the medical evidence since the Veteran's separation from service.  

During a January 2017 DRO hearing, the Veteran and his wife testified that the Veteran's bilateral ear aches began in service and have gotten worse since that time.  

The Veteran's current disorder manifested by bilateral ear aches is not caused by or otherwise etiologically related to his active duty service, and it is not caused or aggravated by his service-connected bilateral hearing loss or tinnitus disabilities.  The Board has considered the Veteran's lay assertions, as well as the statements from his wife and representative, that his current symptoms are due to his active duty service or to his service-connected hearing loss and tinnitus.  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of vestibular and ear disorder due to the medical complexity of the matter involved.  Otalgia and any associated ear disorders require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish an etiology of his bilateral ear disorder.

The Board has also considered the statements of the April 2009 private psychiatrist that the Veteran's ear pain, which precipitates and was a part of his migraine headaches, was caused by certain noise frequencies and sounds and began during his active duty service.  However, a review of this April 2009 letter does not indicate that the doctor was able to review the Veteran's claims file or any pertinent service department records or post-service treatment records.  As noted above, the Veteran's service treatment records do not note the presence of ear aches.  In fact, his separation examination showed that his ears were normal.  Moreover, multiple post-service treatment records show that the Veteran denied any history of ear infections and ear pain, such as in 1994, 2003, and 2006.  

Of more probative value are the October 2014 VA examiner's opinions as they are competent as to the relationship between the Veteran's current bilateral ear symptoms, including otitis externa, and his active duty service and service-connected disabilities.  The Board finds this examiner's opinions to be highly probative evidence because of the examiner's expertise, training, education, proper support and explanations, and thorough reviews of the claims file and the Veteran's self-reported symptoms.  This examiner's opinions are entitled to significant probative weight because he explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While the Board acknowledges the Veteran's contentions, as well as those of his representative and wife, that his bilateral ear disorder, other than service-connected hearing loss and tinnitus, is due to his active duty service or caused or aggravated by his service-connected disabilities, the Board determines that the conclusion that these symptoms are not etiologically related to his active duty service or caused or aggravated by his bilateral hearing loss or tinnitus is more in keeping with the record as a whole because of the October 2014 VA examiner's opinions and the fact that the first complaints of ear pain were documented in the 2000s, more than 25 years following active duty service.   

Because the probative evidence does not show that the Veteran's current disorder exhibited by bilateral ear aches is caused by or otherwise etiologically related to his active duty service, or caused or aggravated by his service-connected hearing loss or tinnitus, the nexus elements of direct and secondary service connection are not met.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a disorder exhibited by bilateral ear aches, including as secondary to hearing loss and tinnitus, is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


